— Appeal by the defendant from a judgment of the County Court, Suffolk County (Vaughn, J.), rendered May 9, 1991, convicting him of unlawful use of secret scientific material (two counts) and criminal possession of computer-related material (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that the evidence was legally insufficient to establish his guilt was unpreserved for appellate review (see, CPL 470.05 [2]). In any event, viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are unpreserved for appellate review (see, CPL 470.05 [2]) or without merit. Mangano, P. J., Sullivan, Balletta and O’Brien, JJ., concur.